DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 44-49 are pending. Claims 1-43 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Jardine on February 8, 2021.
The application has been amended as follows: 
In line 4 of claim 44, replace “alky” with the following:
--alkyl--
In line 7 of claim 44, delete the comma after “wt.”

In line 8 of claim 44, replace “3.25 wt.%” with the following:
--3.2 wt. %--
Rewrite claim 47 as follows:
“A stable, buffered, emulsifiable, oil-based adjuvant concentrate, comprising:
67.30 wt. % of a soybean methyl ester;
10.5 wt. % of an alkyl benzene sulfonic acid;
3.50 wt. % of an orange oil;
5.50 wt. % of a tertiary amine pH adjuster;
7.00 wt. % of an ethoxylated and propoxylated alcohol; and
2.90 wt. % water,
wherein the stable, buffered, emulsifiable, oil-based adjuvant concentrate is adapted to yield, when diluted, a composition having a buffered pH value of from 4 to 8.”

Rewrite claim 48 as follows:
“The stable, buffered, emulsifiable, oil-based adjuvant concentrate of Claim 47, further comprising 3.0 wt. % urea; 0.1 wt. % butyl hydroxy toluene; 0.1 wt. % of a 20% aqueous dipropylene glycol solution of 1,2-benzisothiazolin-3-one; and 0.1 wt. % of a 30% active, food-grade silicone emulsion.”
Add new claim 50, which reads as follows:
“The stable, buffered, emulsifiable, oil-based adjuvant concentrate of Claim 44, wherein the alkyl benzene sulfonic acid is a linear dodecyl benzene sulfonic acid.”
Add new claim 51, which reads as follows:
“A stable, buffered, emulsifiable, oil-based adjuvant concentrate, comprising:
50.00 wt. % of a soybean methyl ester;
20.00 wt. % of a castor oil methyl ester;
8.00 wt. % of an alkyl benzene sulfonic acid;
3.00 wt. % of an orange oil;
3.00 wt. % of a tertiary amine pH adjuster;
3.00 wt. % of an ethoxylated alcohol; 
2.00 wt. % of an alkyl benzene sulfonated salt;
6.00 wt. % of an ethoxylated and propoxylated alcohol; and
2.00 wt. % water,
wherein the stable, buffered, emulsifiable, oil-based adjuvant concentrate is adapted to yield, when diluted, a composition having a buffered pH value of from 4 to 8.”
Add new claim 52, which reads as follows:
“The stable, buffered, emulsifiable, oil-based adjuvant concentrate of Claim 51, further comprising 2.70 wt. % urea; 0.1 wt. % butyl hydroxy toluene; 0.1 wt. % of a 20% aqueous 
Add new claim 53, which reads as follows:
“The stable, buffered, emulsifiable, oil-based adjuvant concentrate of Claim 51, wherein the tertiary amine is triethanolamine.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not appear to explicitly disclose or fairly suggest the specific combination of ingredients in the specific amounts as recited in claims 44-49 and the newly added claims 50-53, which are representative of the exemplified adjuvant concentrates ORO-001 (claims 44-46 and 50), ORO-003 (claims 47-49), and ORO-004 (claims 51-53) in the instant Specification. Furthermore, Applicant demonstrates unexpected results for such adjuvants having the claimed combination of components in the claimed amounts.
The closest prior art teachings are those of Knight (WO 2015/145105), whose teachings are set forth in detail in the previous office action (office action of 10/29/2020). As discussed in the previous office action, Knight does not appear to explicitly disclose: (i) wherein the anionic surfactant is specifically an alkyl benzene sulphonic acid, (ii) the inclusion of a tertiary amine pH adjuster, or (iii) the inclusion of orange oil. Furthermore, Knight, alone or in combination, does not teach or fairly suggest the specific combination of ingredients in the specific amounts are recited in claim 44-49 and newly added claim 50-53. 
Applicant also demonstrates unexpected results by the claimed adjuvants. For example, Applicant demonstrates that the exemplified adjuvant concentrate ORO-001 in the instant Specification performed significantly better with regards to leaf penetration and translocation compared to high surfactant methylated seed oil 60% (CSU) and methylated seed oil 85% (CPU) (See Fig.9). While Knight discloses that mixtures of oils, such as methylated soybean oil and polyalkoxylated (ethoxylated) fatty alcohols, are suitable for use in the concentrate in an amount in the range from 10-98 wt.%, and anionic surfactants such as sulphonated hydrocarbon surfactants in an amount ranging from 1-25 wt.% are suitable for use in 
Furthermore, Figures 1-8 of the instant application demonstrate the improved buffering characteristics of adjuvant concentrates ORO-001, ORO-003, and ORO-004. These exemplified adjuvants were able to better buffer the pH value compared to the commercially available methylated seed oil over 70% (CMT), methylated seed oil over 70% (CSC), MSO 85% (CPU), and high surfactant methylated seed oil 60% (CSU). As shown in Figs.1-6, unlike the aforementioned commercially available products, the aforementioned exemplified adjuvant concentrates were able to maintain a pH value within the neutral to acid zone when a strong base was added in increasing amounts. Knight does not disclose or fairly suggest this improvement in buffering action with the claimed combination of ingredients in the claimed amounts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 44-49 and newly added claims 50-53 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616